DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first light emitting elements in claims 1, 3, 8, and 9. Second light emitting elements in claims 1, 3-6, 8, and 9. Imaging part in claims 1, 8, and 9. Imaging processing part in claims 1, and 4-7. Robot control part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 9 states “A safety monitoring program stored on a non-transitory computer readable 20medium that causes a computer to execute” and is directed to a "software per se" (See MPEP 2106.03, Subsection I).  It is unclear whether claim 9 is claiming just the program, or both the program and the non-transitory computer readable medium.  Suggest applicant to clearly claim the non-transitory computer readable medium.  For example, “A non-transitory computer readable medium storing a safety monitoring program that causes a computer to execute.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2013134178 A) in view of Chang (TWM 405698 U). 
In Claim 1, Sato teaches A safety monitoring system, comprising: ([0001] a safety device) an imaging part capturing an image of the light projector ([0021] FIG. 2 is an image diagram of an image of the LED 31 captured by the imaging device 10); an imaging processing part performing intrusion detection of an object based on the image captured by the imaging part (FIG. 1A the human hand M intruding the area, the imaging device 10 with arrow to the image processing unit 50 as a calculation unit [0008] a calculation unit that calculates the amount of light received from the light receiving signal from the light receiving unit [0002] infrared detection device is generally known as a device for detecting an object invading a space); and a robot control part generating a signal for controlling movement of a robot from a 10result of performing the intrusion detection (Fig. 6 [0033] It includes a safety control unit 500 that generates a signal for restricting the drive of the robot 2000 with respect to the robot 2000 when the M enters the irradiation region of the light R), wherein the light projector is arranged on a boundary line of danger prediction for the movement of the robot ([0017] danger avoidance operation of the robot [0036] the area on the side of the robot 2000 whose boundary is the light R shown in FIG. 6)
Sato fails to teach, but Chang teaches a light projector in which a plurality of first light emitting elements that emit light of a first wavelength and a plurality of second light emitting elements that emit light of 5a second wavelength different from the first wavelength are arranged (Lines 82-83 The light source assembly (20) uses…LED lighting fixtures, Line 180-182 the first light-emitting element (21) is a light-emitting diode (LED) that can emit a visible light source, and the second light-emitting element (22) is an infrared light-emitting diode (LED)); and the first wavelength is visible light. (Line 106 a first light emitting element (21) for emitting a visible light source)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Chang because it facilitates having a first and second light emitting elements that emit light at different wavelengths (infrared and visible light).
In Claim 2, Sato teaches wherein the second 15wavelength is infrared light. ([0002] infrared detection device, infrared light)
In Claim 8, Sato teaches capturing an image of a light projector by an imaging part ([0021] FIG. 2 is an image diagram of an image of the LED 31 captured by the imaging device 10), performing intrusion detection of an object based on the image captured by the imaging part (FIG. 1A the human hand M intruding the area, the imaging device 10 with arrow to the image processing unit 50 as a calculation unit [0008] a calculation unit that calculates the amount of light received from the light receiving signal from the light receiving unit [0002] infrared detection device is generally known as a device for detecting an object invading a space.); and generating a signal for controlling movement of a robot from a result of performing 15the intrusion detection (Fig. 6 [0033] It includes a safety control unit 500 that generates a signal for restricting the drive of the robot 2000 with respect to the robot 2000 when the M enters the irradiation region of the light R), wherein the light projector is arranged on a boundary line of danger prediction for the movement of the robot ([0017] danger avoidance operation of the robot [0036] the area on the side of the robot 2000 whose boundary is the light R shown in FIG. 6)
 Sato fails to teach, but Chang teaches A safety monitoring method for a computer to execute (Lines 140-141 the control module (40) to record and store the image of the image capture device (30)): wherein in the light projector, a plurality of first light emitting elements that emit light of a first wavelength 10and a plurality of second light emitting elements that emit light of a second wavelength different from the first wavelength are arranged (Lines 82-83 The light source assembly (20) uses…LED lighting fixtures, Line 180-182 the first light-emitting element (21) is a light-emitting diode (LED) that can emit a visible light source, and the second light-emitting element (22) is an infrared light-emitting diode ( LED)); and the first wavelength is visible light (Line 106 a first light emitting element (21) for emitting a visible light source).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Chang because it facilitates having a first and second light emitting elements that emit light at different wavelengths (infrared and visible light).
In Claim 9, Sato teaches capturing an image of a light projector by an imaging part ([0021] FIG. 2 is an image diagram of an image of the LED 31 captured by the imaging device 10),   18File: 80879usfperforming intrusion detection of an object based on the image captured by the imaging part (FIG. 1A the human hand M intruding the area, the imaging device 10 with arrow to the image processing unit 50 as a calculation unit [0008] a calculation unit that calculates the amount of light received from the light receiving signal from the light receiving unit [0002] infrared detection device is generally known as a device for detecting an object invading a space.); and generating a signal for controlling movement of a robot from a result of performing the intrusion detection(Fig. 6 [0033] It includes a safety control unit 500 that generates a signal for restricting the drive of the robot 2000 with respect to the robot 2000 when the M enters the irradiation region of the light R), 5wherein the light projector is arranged on a boundary line of danger prediction for the movement of the robot ([0017] danger avoidance operation of the robot [0036] the area on the side of the robot 2000 whose boundary is the light R shown in FIG. 6)
Sato fails to teach, but Chang teaches A safety monitoring program stored on a non-transitory computer readable 20medium that causes a computer to execute(Lines 140-141 the control module (40) to record and store the image of the image capture device (30)): wherein in the light projector, a plurality of first light emitting elements that emit light of a first wavelength and a plurality of second light emitting elements that emit light of a second wavelength different from the first wavelength are arranged (Lines 82-83 The light source assembly (20) uses…LED lighting fixtures, Line 180-182 the first light-emitting element (21) is a light-emitting diode (LED) that can emit a visible light source, and the second light-emitting element (22) is an infrared light-emitting diode (LED), and the first wavelength is visible light (Line 106 a first light emitting element (21) for emitting a visible light source).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Chang because it facilitates having a first and second light emitting elements that emit light at different wavelengths (infrared and visible light).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2013134178 A) in view of Chang (TWM 405698 U) in further view of Matsudo (US 20130321636 A1).
In Claim 3, Sato fails to teach, but Matsudo teaches wherein the first light emitting elements and the second light emitting elements are arranged in a predetermined order on the boundary line ([0007] a light emitting unit which forms a plurality of light emitting marks arranged on a boundary of an intrusion monitoring area [0032] The light emitting unit 1 includes a first light emitting mark row 1 a formed of LEDs 11 a to 19 a which are arranged in the safe operation area partitioned by the boundary, to be adjacent to the boundary along the boundary, a second light emitting mark row 1 b formed of LEDs 11 b to 19 b which are arranged in the intrusion monitoring area partitioned by the boundary [0065] a wavelength of a light source used in the light emitting mark may be any of ultraviolet light, visible light, or infrared light).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Matsudo because it facilitates having light emitting elements arranged on the boundary of an intrusion monitoring area.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2013134178 A) in view of Chang (TWM 405698 U) in further view of Purohit (US 20170205288 A1).
In Claim 4, Sato fails to teach, but Purohit teaches wherein the imaging 20processing part performs an image process based on pattern matching on a light quantity projected from the second light emitting elements to perform the intrusion detection. (Abstract: The system includes a passive infrared sensor (PIR) configured to detect infrared radiation in a monitored area [0032] If the object signature is above the threshold signature, the processor 130 may determine that the object is a person. This determination by the processor may result in a determination that an intruder has been detected in the monitored area [0035] FIG. 5, a person entering the monitored area (i.e., field of view) the PIR sensor detects the movement. The object signature 516 may be forwarded to the processor 530, which processes the received object signature 516 to determine if the object signature 516 matches one of a plurality of patterns stored in a pattern database 532, for example using a pattern matching algorithm.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Purohit because it facilitates using an infrared sensor and a processor to determine if an intruder is detected using pattern matching.
In Claim 5, Sato fails to teach, but Purohit teaches wherein the imaging processing part performs an image process based on pattern matching on a light quantity projected from the second light emitting elements to perform the intrusion detection. (Abstract: The system includes a passive infrared sensor (PIR) configured to detect infrared radiation in a monitored area [0032] If the object signature is above the threshold signature, the processor 130 may determine that the object is a person. This determination by the processor may result in a determination that an intruder has been detected in the monitored area [0035] FIG. 5, a person entering the monitored area (i.e., field of view) the PIR sensor detects the movement. The object signature 516 may be forwarded to the processor 530, which processes the received object signature 516 to determine if the object signature 516 matches one of a plurality of patterns stored in a pattern database 532, for example using a pattern matching algorithm.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Purohit because it facilitates using an infrared sensor and a processor to determine if an intruder is detected using pattern matching.
In Claim 7, Sato teaches wherein the imaging 5processing part defines a threshold value of the light quantity and performs the intrusion detection based on a change with the threshold value as a reference. (Fig. 1 an image processing unit 50 as a calculation unit [0008] a calculation unit that calculates the amount of light received from the light receiving signal from the light receiving unit [0021] Fig. 2A P1, the images p11 to p19 of each LED 31 show substantially the same brightness [0023] the image captured by the image pickup device 10 is shown in FIG. 2D. In the image P3, the image p32 corresponding to the LED 31a and the image p33 corresponding to the LED 31b are obtained as images having lower brightness than the other images p31, p34 to p39. By this change in brightness, it is possible to detect that the hand M has invaded the irradiation region of the LEDs 31a and 31b.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2013134178 A) in view of Chang (TWM 405698 U) in further view of Matsudo (US 20130321636 A1) in further view of Purohit (US 20170205288 A1).
In Claim 6, Sato fails to teach, but Purohit teaches wherein the imaging processing part performs an image process based on pattern matching on a light quantity projected from the second light emitting elements to perform the intrusion detection. (Abstract: The system includes a passive infrared sensor (PIR) configured to detect infrared radiation in a monitored area [0032] If the object signature is above the threshold signature, the processor 130 may determine that the object is a person. This determination by the processor may result in a determination that an intruder has been detected in the monitored area [0035] FIG. 5, a person entering the monitored area (i.e., field of view) the PIR sensor detects the movement. The object signature 516 may be forwarded to the processor 530, which processes the received object signature 516 to determine if the object signature 516 matches one of a plurality of patterns stored in a pattern database 532, for example using a pattern matching algorithm.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Sato with the teachings of Purohit because it facilitates using an infrared sensor and a processor to determine if an intruder is detected using pattern matching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664